Order filed, June 3, 2022.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-22-00227-CR

                     BERNADETTE MCZIEL SMITH, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law No. 5
                              Fort Bend County, Texas
                         Trial Court Case 20-CCR-216020


                                          ORDER
       The reporter’s record in this case was due May 16, 2022. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Vanessa Owens, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                        PER CURIAM